Citation Nr: 0912421	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  03-01 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for shell 
fragment wound to the right leg, with injury to Muscle Group 
XIV.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1966.  He is the recipient of the Combat Infantryman 
Badge and the Purple Heart.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In December 2005, the Board 
denied this claim and the Veteran thereafter appealed to the 
Court of Appeals for Veterans Claims (Court).  In August 
2006, the parties (the Secretary of VA and the Veteran) 
determined that a remand was warranted and submitted a Joint 
Motion for Remand to the Court, which was granted by Order of 
the Court in September 2006.  In December 2006, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Although cognizant of the further delay that will result, the 
Board has no option but to again remand the claim.  
Specifically, the Board finds that the AOJ did not comply 
with the Board's December 2006 remand orders.  The Court has 
held "that a remand by this Court or the Board confers on 
the Veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders."  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

In the December 2006 remand, in accordance with the October 
2006 joint motion and Court order, the Board instructed that 
the AOJ was to readjudicate the claim with consideration of 
whether a separate rating for injury to a muscle group below 
the right knee was appropriate as the evidence revealed a 
through-and-through wound to the right calf.  Although the 
report of an August 2008 VA examination contains findings 
relative to the pertinent muscle groups, the August 2008 
supplemental statement of the case (SSOC) provides no 
indication that consideration of a separate rating for the 
right calf injury was warranted.  Hence, the claim must be 
remanded for further adjudication at the AOJ level as 
instructed by the December 2006 remand. 

Accordingly, the case is REMANDED for the following action:

Upon consideration of all relevant 
evidence, the RO/AMC must re-adjudicate 
the Veteran's increased rating claim, to 
include consideration of whether the 
Veteran is entitled to a rating for a 
muscle injury involving a muscle group 
below the right knee as the medical 
evidence of record shows that the Veteran 
sustained a through-and-through gunshot 
wound of the right calf.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with 
another SSOC.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




